Jack Holt, Jr., Chief Justice. Gina Delayne Sexson was arrested on July 15, 1990, by a city police officer on charges of driving while intoxicated and disobeying a traffic signal. The incident occurred in the Benton County portion of the Springdale, Arkansas city limits. The City of Springdale is primarily located in Washington County although its municipal boundary extends into a small part of Benton County. Sexson was found guilty of these charges in the Springdale Municipal Court, situated in Washington County, on November 19,1990. As a result, Sexson appealed to the Washington County Circuit Court, where Circuit Judge William A. Storey dismissed the appeal for lack of jurisdiction and reinstated the municipal court judgment. Sexson then filed a petition for writ of prohibition in Washington County Circuit Court to prohibit the municipal court from enforcing the judgment. In denying the writ of prohibition, Circuit Judge Kim Smith stated: Argument is made by the plaintiff that Act 142 of 1989 [Ark. Code Ann. § 16-17-206(b)(2)(Supp. 1991)] is unconstitutional. As you both are well aware, there is a presumption of constitutionality of any act passed by the legislature. The plaintiff’s main argument is that the Springdale Municipal Court does not have jurisdiction under the Arkansas Constitution because it violates sections 40 and 43 of Article 7. However, I find nothing in either one of these constitutional provisions which would prohibit the Arkansas Legislature from enacting a law clarifying jurisdiction in our fact situation. The Act provides for an appeal to the circuit court wherein the offense arose, i.e., Benton County, and if a writ of prohibition was needed against the Springdale Municipal Court I see nothing to prohibit the Washington County Circuit Court from considering the writ of prohibition since the Springdale Municipal Court lies in Washington County. Therefore, it is my ruling that Act 142 of 1989 is not unconstitutional and that the Writ of Prohibition should be denied.  Generally, a denial of a writ for prohibition is a nonappealable order. Casoli v. State, 302 Ark. 412, 790 S.W.2d 165 (1990). However, we will treat the appeal from a denial of a writ of prohibition as a petition for a writ of prohibition filed in this court if it involves an important issue to be resolved. Robinson v. Sutterfield, 302 Ark. 7, 786 S.W.2d 572 (1990); Lowe v. State, 290 Ark. 403, 720 S.W.2d 293 (1986). As we deem the constitutionality of Ark. Code Ann. § 16-17-206(b)(2)(Supp. 1991) tobe such an issue, we accept this appeal as a writ of prohibition directly to us.  This Court will not grant a writ of prohibition unless it is clearly warranted. Juvenile H. v. Crabtree, 310 Ark. 208, 833 S.W.2d 766 (1992); Leach v. State, 303 Ark. 309, 311, 796 S.W.2d 837, 838 (1990). Prohibition is an extraordinary writ and is never issued to prohibit a trial court from erroneously exercising its jurisdiction, only where it is proposing to act in excess of its jur isdiction. Id. at 312, 796 S.W.2d at 838 (quoting Abernathy v. Patterson, 295 Ark. 551, 750 S.W.2d 406 (1988)); City Court v. Tiner, 292 Ark. 253, 729 S.W.2d 399 (1987). The question before us, then, is whether Ark. Code Ann. § 16-17-206(b)(2)(Supp. 1991) is unconstitutional. If so, we should issue a writ of prohibition to prevent the Springdale Municipal Court, located in Washington County, from exercising jurisdiction it does not have over an offense committed in Benton County. The entire code section reads: 16-17-206. Jurisdiction of municipal courts. (a) Municipal courts and justices of the peace shall not have jurisdiction in civil cases where a lien on land or title or possession thereto is involved. (b) The jurisdiction of a municipal court shall be coextensive with the county in which it is situated except: (1) In counties having two (2) judicial districts, the jurisdiction shall be limited to the district in which the court is situated; or (2) In cities which are primarily located in one county but the city limits extend into an adjacent county, the jurisdiction shall include that portion of the city limits which extends into the adjacent county. Appeals from municipal court decisions in such cities shall be made to the circuit court of the county in which the case arose. Ark. Code Ann. § 16-17-206 (Supp. 1991). This section was enacted as Act 142 of 1989 by our General Assembly to counter the effects of our decision in City of Springdale v. Jones, 295 Ark. 129, 747 S.W.2d 98 (1988), which addressed an identical fact situation. In that case, Timothy Jones was arrested for DWI in a part of Springdale which is situated in Benton County. Jones was convicted in Springdale Municipal Court and appealed to Washington County Circuit Court. The circuit court found the municipal court had no jurisdiction over the offenses occurring in Benton County, and granted Jones’ oral motion for writ of prohibition. In affirming the trial court’s granting of the writ we stated: The question is whether the municipal court of the City of Springdale has jurisdiction over criminal offenses committed in Benton County. The answer is no. The Arkansas Constitution prevents it. After Jones was convicted, he appealed to the Washingtn County Circuit Court. The judge stated he would consider an oral motion for a writ of prohibition which was made by Jones and granted. The judge concluded the municipal court had no jurisdiction over offenses occurring in Benton County. He was right. Article 2, § 10 of the Arkansas Constitution provides in part: In all criminal prosecutions the accused shall enjoy the right to a speedy and public trial by impartial jury of the county in which the crime shall have been committed; City of Springdale v. Jones, 295 Ark. 129, 130, 747 S.W.2d 98, 99 (1988).  In Jones, we clearly stated that the Arkansas Constitution prohibits the City of Springdale from having jurisdiction over criminal offenses committed in Benton County. We do not retreat from this position. We have long held that the Legislature can neither enlarge nor diminish the jurisdiction of the courts except as permitted by the Arkansas Constitution and any attempt to do so is unconstitutional. Pike v. Rice, 297 Ark. 25, 759 S.W.2d 541 (1988); Nethercutt v. Pulaski County Special School Dist., 248 Ark. 143, 450 S.W.2d 77 (1970); Young v. Young, 207 Ark. 36, 178 S.W.2d 994 (1944); Rector v. State, 6 Ark. 187 (1845). Under our constitution the jurisdiction of our municipal courts is concurrent with and no greater than jurisdiction of our justice of the peace courts, which we interpret to be county wide as Article 7, § 40 clearly provides that justices of the peace: shall be conservators of the peace within their respective counties. . . (Emphasis ours.) Our General Assembly has further stated: Justices of the peace in the townships subject to this act shall have original jurisdiction coextensive with the county. Ark. Code Ann. § 16-19-401 (a) (1987). Under Article 7, § 43, municipal courts are vested with jurisdiction of justice of the peace courts: Article 7, § 43. Corporation courts - Jurisdiction. Corporation courts for towns and cities may be invested with jurisdiction concurrent with justices of the peace in civil and criminal matters, and the General Assembly may invest such of them as it may deem expedient with jurisdiction of any criminal offenses not punishable by death or imprisonment in the penitentiary, with or without indictment, as may be provided by law, and, until the General Assembly shall otherwise provide, they shall have the jurisdiction now provided by law. (Emphasis ours.) See Pulaski County Municipal Court v. Scott, 272 Ark. 115, 612 S.W.2d 297 (1981)(upholding the countywide concurrent jurisdiction of justices of the peace and municipal courts).  Reading these provisions together, it is obvious that the jurisdiction óf a municipal court is confined to the county in which it is situated. For these reasons, Ark. Code Ann. § 16-17-206(b)(2)(Supp. 1991), which provides in part that the jurisdiction of municipal courts shall be enlarged to include portions of the city limits that extend into other counties, is unconstitutional. Accordingly, we issue a writ of prohibition to prevent the Springdale Municipal Court from exercising jurisdiction over a criminal offense committed in Benton County. The writ of prohibition is granted. Hays and Corbin, JJ., dissent.